Wait, J.
The plaintiff is right in his contention that evidence was admissible to show that the defendant’s witness, Hansen, had made a statement to the witness Ready which contradicted what Hansen said upon the witness stand.
His difficulty is that he does not show by his bill of exceptions that he had such evidence to introduce. He called Ready as his witness. It must be assumed that he knew what Ready would testify. Nothing indicates that Ready was an unwilling witness, yet he nowhere offers to show language used to Ready by Hansen which contradicts the language Hansen used in testifying.
The questions put to Ready do not ask him to state the words used by Hansen which the plaintiff contends to be in conflict with the testimony' given. They ask whether Hansen told Ready that the sidewalk was or was not slippery, and whether anything was said by Hansen about ashes being on the walk. No statement appears in the bill of exceptions in regard to the answer expected. Hansen had testified that on the evening of the accident he had tested the sidewalk in places, but not the whole sidewalk; that where he tested, he found ashes, and that the sidewalk was not slippery. The judge was right in holding that a statement to Ready that the sidewalk was slippery, or a failure to say anything to Ready about ashes would not be a contradiction. It does *452not appear, however, that the witness was expected to testify that Hansen did not speak of the ashes, or that he said the walk was slippery.
The fact, if it was a fact, that Hansen said nothing of ashes to Ready, was not admissible. State v. Barrington, 198 Mo. 23. A statement that the sidewalk was slippery would be consistent with the testimony that where it was examined it was not slippery.
There was no error in the rulings.

Exceptions overruled.